DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 53, 54 are amended and field on 8/28/2022.
 Claims 57-60 are canceled. 
Allowable Subject Matter
Claims 26-43, 51-56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 26, a microneedle array comprising: a base layer; a plurality of microneedles, formed from a first material, and at least one drug-carrying shell layer, formed from a second material, at least partially encapsulating and flowed around a corresponding elongate body to be disposed around, into and within the irregular body geometry thereof and to define an irregular surface boundary thereagainst, and wherein the irregular surface boundary is formed during casting of the microneedle array by a fluidic interaction between the first and the second materials as the first material, having a higher viscosity than the second material, displaces the second material within an elongate well of a mold in which the second material resides in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Nagai et al. (US. 20190134368A1)(“ Nagai”) is the closest prior art of record . Even though Nagai discloses a microneedle array comprising: a base layer; a plurality of microneedles, formed from a first material, and at least one drug-carrying shell layer, formed from a second material, at least partially encapsulating and flowed around a corresponding elongate body to be disposed around, into and within the irregular body geometry thereof and to define an irregular surface boundary thereagainst, Nagai fails to disclose and wherein the irregular surface boundary is formed during casting of the microneedle array by a fluidic interaction between the first and the second materials as the first material, having a higher viscosity than the second material, displaces the second material within an elongate well of a mold in which the second material resides.
As to claim 51, a microneedle array comprising: a base layer; a plurality of microneedles projecting from the base layer, and a drug-carrying shell layer at least partially encapsulating the elongate body of a corresponding microneedle of the plurality of microneedles, the shell layer defining a predetermined outer geometry of the corresponding microneedle and having an irregular interface against the body shape of the corresponding elongate body, the at least one drug-carrying shell layer comprising a first active ingredient, wherein the irregular interface is formed during casting of the microneedle array as a polymer of the drug-carrying shell layer is displaced by a polymer of the corresponding microneedle in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Nagai et al. (US. 20190134368A1)(“ Nagai”) is the closest prior art of record . Even though Nagai discloses a microneedle array comprising: a base layer; a plurality of microneedles projecting from the base layer, and a drug-carrying shell layer at least partially encapsulating the elongate body of a corresponding microneedle of the plurality of microneedles, the shell layer defining a predetermined outer geometry of the corresponding microneedle, Nagai fails to disclose an irregular interface against the body shape of the corresponding elongate body, the at least one drug-carrying shell layer comprising a first active ingredient, wherein the irregular interface is formed during casting of the microneedle array as a polymer of the drug-carrying shell layer is displaced by a polymer of the corresponding microneedle
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 8/22/2022, with respect to canceling the claim 57 and amended claims 53-54  have been fully considered. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783